


EXHIBIT 10.114
[exhibit10110tofy2012f_image1.gif]
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT



1. AMENDMENT
    NUMBER:


20
2. CONTRACT NO.:


YH09-0001-07
EFFECTIVE DATE OF
       AMENDMENT:
       
October 1, 2012
4. PROGRAM




DHCM - ACUTE
5. CONTRACTOR'S NAME AND ADDRESS:
VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, AZ 85020
6.PURPOSE OF AMENDMENT: To allow for payment of rural hospital inpatient
reimbursement pursuant to A.R.S. §36-2905.02.
7.THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS
The Contractor will be paid the attached supplemental payment amounts to
increase rural hospital inpatient reimbursement. The supplemental payment
amounts are allocated to the appropriate risk groups based on historical
utilization. AHCCCS requires that the Contractor make one-time payments to each
rural hospital as prescribed on the attached schedule, pursuant to A.R.S.
§36-2905.02, to increase inpatient reimbursement to these small rural hospitals.


The Contractor shall make the prescribed payments to the rural hospitals 15 days
from receipt of the funds and submit proof of payment to the rural hospitals to
the Finance Manager of the Division of Health Care Management 30 days from
receipt of the funds.


The regular per member per month capitation rates for the period of October 1,
2012 through September 30, 2013 remains unchanged.




Note: Please sign, date and return executed file by E-Mail to: Meggan Harley at
meggan.harley@azahcccs.gov Contracts Manager, AHCCCS Contracts & Purchasing and
P.J. Schoenstene, Contracts and Policy Administrator, at
pj.schoenstene@azahcccs.gov Division of Health Care Management.
8.EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT. IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT.
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
/s/ Nancy Novick


10.SIGNATURE OF AHCCCS CONTRACTING OFFICER:
/s/ Michael Veit
TYPED NAME:
NANCY NOVICK


TYPED NAME:
MICHAEL VEIT
TITLE:
CHIEF EXECUTIVE OFFICER
TITLE:
CONTRACTS & PURCHASING ADMINISTRATOR
DATE:May 29, 2013
DATE:May 28, 2013







--------------------------------------------------------------------------------




ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
ACUTE SUPPLEMENTAL PAYMENT SUMMARY - Rural Hospital - Revised 5/28/13


CYE 2013


Supplemental Payment Related To:
 
TANF
TANF
SSI
 
Total
Supplemental Payment:
<1,M/F
14-44,F
w/o Med
Non-MED
Payment
 
 
 
 
 
 
4 Apache/Coconino/Mohave/Navajo
$
220,126.60


$
606,077.44


$
198,644.51


$
373,687.26


$
1,398,535.81


6 Yavapai    
$
294,234.30


$
707,910.69


$
279,909.16


$
564,636.08


$
1,846,690.23


8 Gila/Pinal
$
93,560.13


$
439,742.98


$
295,396.42


$
433,704.83


$
1,262,404.36


 
 
 
 
 
$
4,507,630.40





Two percent Premium tax is included in the Supplemental Capitation Payments.
Payments to the hospitals stated without Premium Tax.


Phoenix Health Plan
 
Payment
Arizona Regional Medical Center - Apache Junction
 
$
104,604.16


Banner Ironwood Medical Center    
 
$
594,627.30


Benson Hospital        
 
$
—


Carondelet Holy Cross
 
$
—


Cobre Valley Community Hospital
 
$
398,501.88


Copper Queen Community Hospital
 
$
—


Florence Hospital Anthem    
 
$
14,570.64


La Paz Regional Hospital    
 
$
—


Little Colorado Medical Center
 
$
237,829.95


Mount Graham Regional Medical Center
 
$
—


Northern Cochise Community Hospital
 
$
—


Page Hospital    
 
$
122,387.49


Payson Regional Medical Center
 
$
690,546.22


Sierra Vista Regional Health
 
$
—


Southeastern Az Medical Center
 
$
—


Summit Healthcare Regional Medical Center
 
$
407,497.21


Valley View Medical Center
 
$
383,549.61


Verde Valley Medical Center
 
$
804,336.64


White Mountain Regional Medical Center
 
$
6,394.66


Wickenburg Regional Health Center
 
$
—


YRMC East
 
$
652,632.03


Total Payments
 
$
4,417,477.79


Premium Tax
 
$
90,152.61


Total with Premium Tax    
 
$
4,507,630.40










